Citation Nr: 1225455	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  07-38 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder (PTSD), to include as secondary to service-connected disability.

2.  Entitlement to an initial disability evaluation in excess of 70 percent for the posttraumatic stress disorder (PTSD) disability prior to November 17, 2009, and in excess of 50 percent beginning November 17, 2009.

3.  Entitlement to an effective date earlier than May 16, 2005, for the grant of service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney

ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant served on active duty in the United States Navy from September 1965 to October 1969, including service in the Republic of Vietnam.  He was a member of an underwater demolition team (frogman), and he was awarded the Combat Action Ribbon (CAR).  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision issued by the above Regional Office (RO) of the Department of Veterans Affairs (VA) that, in part, denied the appellant's claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

The Board granted service connection for PTSD in July 2011.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2012, the parties filed a Joint Motion for Partial Remand.  A January 2012 Order of the Court granted the Joint Motion for Partial Remand and vacated the Board's decision to the extent that it denied service connection for a psychiatric disorder other than PTSD.  The case was remanded to the Board for action consistent with the terms of the Joint Motion pursuant to the provisions of 38 U.S.C.A. § 7252(a).

As the Veteran has already been granted service connection for PTSD and as the record contains multiple psychiatric diagnoses, the Board has characterized the issue on appeal to reflect a broad definition of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1(2009).

The RO effectuated the Board's grant of service connection for PTSD in an August 2011 rating action, and assigned a 70 percent rating effective May 16, 2005, as well as a staged rating of 50 percent, effective November 17, 2009.  Thereafter, the RO decreased the evaluation for PTSD to zero percent in a September 2011 rating action, effective August 31, 2011.  

In November 2011, the Veteran's attorney filed a Notice of Disagreement (NOD) as to the effective date for the grant of service connection for PTSD and as to the ratings assigned.  The Veteran is appealing the initial staged rating that was assigned to the PTSD disability.  As such, the guidance of Fenderson v. West, 12 Vet. App. 119 (1999) is for application.

Also, in November 2011, the Veteran's attorney filed a claim for a total rating based on individual unemployability (TDIU).  That issue is considered part of his claim for a higher initial rating for PTSD.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (per curiam).

As the claims file does not contain any Statement of the Case (SOC) issued in response to the Veteran's November 2011 NOD on the initial effective date and evaluations assigned for PTSD, the Board remands those claims for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

The issue of entitlement to service connection for ischemic heart disease, to include as secondary to herbicide exposure in Vietnam, has been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the RO for appropriate action.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

If a veteran has received a diagnosis of PTSD from a competent medical professional, VA must assume that the diagnosis was made in accordance with the appropriate psychiatric criteria in regard to adequacy of the symptomatology and the sufficiency of the stressor.  Cohen v. Brown, 10 Vet. App. 128, 153 (1997).  VA can only reject such a diagnosis on a finding that the preponderance of the evidence is against (1) the PTSD diagnosis, (2) the occurrence of the in-service stressor, or (3) the connection of the current condition to the in-service stressor.  The adequacy of a stressor, sufficiency of symptomatology, and diagnosis are all medical determinations.  Cohen, 143-144.

VA treatment records for the Veteran show that he has been diagnosed with PTSD throughout the appeal period.  A VA psychiatrist rendered a diagnosis of PTSD in October 2005, and on other occasions.  An Axis I diagnosis of PTSD was also rendered by the appellant's treating mental health provider in October 2005; June 2009; November 2009; October 2010; April 2011; and September 2011.

However, on VA examination in May 2004, no diagnosis of PTSD was rendered by the examining psychiatrist.  The examiner noted that the appellant did not meet the full criteria for PTSD because he did not acknowledge any specific traumatic events and because he did not present with the full spectrum of symptoms.  In addition, on VA examination in October 2005, the examining psychologist rendered diagnoses of adjustment disorder (with mixed emotions and conduct) and alcohol abuse (in remission) on Axis I.  Furthermore, another VA treating psychiatrist did not diagnose the appellant with PTSD, but rather diagnosed an Adjustment Disorder, as reflected, for example, in a mental health note dated in July 2006.  More recently, in August 2011, a VA psychologist erroneously stated that the appellant was being treated for an Adjustment Disorder with depressed mood and indicated that this was the correct diagnosis.  The evidentiary record also indicates diagnoses of dysthymia and depression.

The evidence of record does not provide a basis for the Board to distinguish between symptoms of the appellant's service-connected PTSD and other diagnosed psychiatric disorders that may be present.  When it is not possible to separate the effects of a service-connected psychiatric disorder from a nonservice-connected psychiatric disorder, 38 C.F.R. § 3.102 (requiring favorable resolution of reasonable doubt) dictates that all signs and symptoms be attributed to the service-connected psychiatric disorder.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to non-service-connected disability and service-connected disability in the absence of medical evidence which does so).  There is no clear medical opinion of record on this point.  Therefore, the Board finds that a VA psychiatric opinion is necessary.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

The claims file contains VA treatment records dated up to September 2011.  However, no later treatment records have been included in the claims file.  

VA is therefore on notice of records that may be probative to the appellant's claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  In addition, records generated by federal facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  VA must obtain all of the appellant's VA treatment records for the period from September 2011 onward, and associate them with the claims file.  

In addition, the claims file indicates that the appellant was found to be entitled to Social Security Administration (SSA) disability benefits, but the associated records have not been included in the evidence of record.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).  On remand, all records associated with any application for SSA benefits should be obtained and included in the claims file.

These considerations require further investigation by medical professionals, inasmuch as the Board is prohibited from invoking its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

Finally, the Veteran submitted a timely NOD, in November 2011 in disagreement with the initial 70 and 50 percent ratings assigned by the RO for PTSD.  The Veteran also disagreed with the effective date for the grant of service connection for PTSD.  Because the RO did not subsequently issue an SOC addressing those PTSD rating and effective date issues, the Board must remand those issues to the RO for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999

On remand, these deficiencies must be rectified.  To ensure that VA has met its duty to assist in developing the facts pertinent to the claim on appeal and to afford full procedural due process, the case is REMANDED for the following:

1.  Assure that all notification and development action required by 38 U.S.C. A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159 and any other applicable legal precedent has been completed. 

2.  Obtain all VA inpatient and outpatient records not already in the claims file relating to treatment of the appellant dated from September 2011 onward.

3.  Contact the Veteran to obtain the names and addresses of all private or other government health care providers/treatment centers where he has been treated for any psychiatric condition since service separation.  After securing the necessary release(s), obtain those records that have not been previously secured.  Associate these records with the claims file.

4.  Contact the Social Security Administration (SSA) to obtain official documentation of any pertinent application for benefits filed by the Veteran, including the List of Exhibits associated with any SSA Administrative Law Judge (ALJ) decision, as well as copies of all of the medical records upon which any decision concerning the Veteran's original claim for benefits and subsequent grant of, or continuing entitlement to, benefits was based.  All of these records are to be associated with the claims file.

5.  To the extent there is an attempt to obtain any of these records that is unsuccessful, the claims file should contain documentation of the attempts made.  The appellant and his attorney should also be informed of the negative results and be given opportunity to secure the records.

6.  After completing any additional notification and/or development action deemed warranted by the record, arrange for review of the appellant's claims file by a VA psychiatrist to determine the nature, extent, onset date, severity and etiology of the appellant's psychiatric pathology.  The psychiatrist must review the appellant's entire psychiatric history in order to construct an overall picture of his psychiatric status over the years since 2005, and the psychiatrist must respond to the following questions:

(a)  What psychiatric symptoms has the appellant demonstrated or complained of since 2005?

(b)  What psychiatric diagnoses has the appellant been given since 2005?  List each diagnosis and the date it was rendered.

(c)  What symptoms can be attributed to the service-connected PTSD disability?

(d)  What symptoms can be attributed to an existing psychiatric diagnosis other than PTSD?

(e)  If the appellant has any psychiatric pathology other than PTSD, is it at least as likely as not (i.e. at least a 50 percent probability) that said non-PTSD pathology is causally or etiologically related to his period of military service (September 1965 to October 1969, including combat in Vietnam), to a service-connected disability (including PTSD), or to some other cause or causes?  

It is not necessary that the exact causes be delineated - only whether there is a relationship to some incident of service or to a service-connected disability.

In assessing the relative likelihood as to origin and etiology of any non-PTSD psychiatric pathology, the reviewing physician should apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the disorder is causally or etiologically related to the Veteran's active service, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

(f)  If the psychiatrist does find that any portion of the appellant's non-PTSD psychiatric pathology is attributable to service-connected disability (including PTSD), the psychiatrist must identify the specific amount or proportion of additional non-PTSD psychiatric pathology that is related to service-connected disability. 

(g)  If the psychiatrist does not find that any non-PTSD psychiatric pathology is related to a service-connected disability, the psychiatrist must opine whether any of the non-PTSD psychiatric pathology has been aggravated (made worse) by a service-connected disability (including PTSD).  

The psychiatrist is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the psychiatrist should indicate, to the extent possible, the approximate level of psychiatric disability other than PTSD present (i.e., a baseline) before the onset of the aggravation. 

(h)  If a psychiatric disorder other than PTSD is diagnosed, the psychiatrist must provide a Global Assessment of Functioning (GAF) Score indicating the level of impairment produced by said disorder for the years from 2005 to the present.  

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the physician should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the physician concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the physician should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the appellant's psychiatric pathology.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

7.  If the psychiatrist determines that an examination is needed before the requested opinions can be rendered, schedule the appellant for such an examination.

8.  Upon receipt of the VA psychiatrist's report, conduct a review to verify that all requested opinions have been offered.  If information is deemed lacking, refer the report to the VA psychiatrist for corrections or additions.  See 38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the examination report as inadequate for evaluation purposes.).  

9.  After completing any additional notification and/or development action deemed warranted by the record, review the record, including any newly acquired evidence, and re-adjudicate the service connection issue on appeal.  Ensure that all theories of service connection are considered.

10.  If the benefit sought on appeal remains denied, the appellant and his attorney must be provided a Supplemental Statement of the Case (SSOC).  The SSOC should contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

11.  Examine the Veteran's claims of entitlement to an initial evaluation in excess of 70 percent for the PTSD disability prior to November 17, 2009, and to an evaluation in excess of 50 percent thereafter, as well as his claim for an effective date earlier than May 16, 2005, for the grant of service connection for PTSD.  If no additional development is required, prepare an SOC in accordance with 38 C.F.R. § 19.29, unless the matter is resolved by granting the benefit sought, or by the Veteran's withdrawal of the NOD.  If, and only if, the Veteran files a timely substantive appeal, should any one of these issues be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

